        Case 3:21-cv-00279-JWD-RLB          Document 15      06/03/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

BOBBY SNEED
                                                         CIVIL ACTION
VERSUS
                                                         NO. 21-279-JWD-RLB
FRANCIS ABBOTT and the LOUISIANA
COMMITTEE ON PAROLE

       This matter came on this day for a status conference by zoom video conferencing

before District Judge John W. deGravelles on June 3, 2021, with the following parties:

                             Thomas Frampton
                             Counsel for Plaintiff

                             Grant Willis, Christopher Neal Walters
                             Counsel for Defendants


       The Court addressed Defense counsel regarding his failure to comply with the

Court's order (Doc. 8) to confer and to provide an update to the Court. Defense

counsel claimed not to have received notice on CM/ECF regarding this order. The

Court noted that Defense counsel heard the instructions at the last status conference

and cautioned him about his obligations to comply with Court orders.

       For oral reasons assigned, the Motion to Dismiss Pursuant to FRCP Rule

12(b)(1)/ Motion to Dismiss for Failure to State a Claim by Francis Abbott, Louisiana

Committee on Parole, (Doc. 10) is denied, without prejudice. A renewed Motion to

Dismiss shall be filed on or before June 10, 2021, and a response to the motion shall be

filed no later than June 17, 2021.

       Since the parties could not come to an agreement regarding discovery, the

Court will address Defendants’ Motion to Stay Discovery and reset Deadlines filed by
        Case 3:21-cv-00279-JWD-RLB           Document 15      06/03/21 Page 2 of 2




Francis Abbott and Louisiana Committee on Parole, (Doc. 11) and the Plaintiff’s

response, (Doc. 14) after a thorough review of the pleadings filed herein.

       Counsel for Plaintiff notes that a second Motion for Preliminary Injunction

(Doc. 13) has been filed.

       Signed in Baton Rouge, Louisiana, on June 3, 2021.

                                                    S
       CV 36; T: 0:20
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
